COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 THE STATE OF TEXAS,                              '
                                                                No. 08-11-00381-CR
                             Appellant,           '
                                                                  Appeal from the
 v.                                               '
                                                         County Court at Law Number One
 ROCKY ORTEGA,                                    '
                                                              of El Paso County, Texas
                                                  '
                             Appellee.
                                                  '             (TC# 20110C01707)

                                MEMORANDUM OPINION

       The State of Texas has moved to dismiss its appeal against Appellee Rocky Ortega. As

permitted by the Rules of Appellate Procedure, at any time before this Court’s decision, the Court

may dismiss a criminal appeal on an appellant’s motion. TEX.R.APP.P. 42.2(a). The motion to

dismiss has been on file with this Court more than ten days, and indicates it has been served upon

Appellee. This Court has received no response or opposition to dismissal. Because the State has

complied with the requirements of Rule 42.2(a) and no opposing party has sought relief, we grant

the motion to dismiss and dismiss the appeal.


August 15, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)